Motion for leave to appeal as a poor person denied. Motion for an order compelling Hon. Isidore Dollinger, District Attorney of Bronx County, to furnish to appellant copies of Grand Jury minutes on indictment 1332/59 and all pretrial statements (if any) denied for want of jurisdiction. Motion for *785leave to appeal on two certified questions in connection with judgment of the County Court, Bronx County, rendered on November 9, 1960 denied. Motion for an order directing the production of the appellant before this court to argue his appeal from the judgment of the County Court, Bronx County, rendered on November 9, 1960 denied. Concur — Botein, P. J., Stevens, Eager, Steuer and Bergan, JJ.